Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00252-CV

                                  IN RE Tara & Kevin BOVE, Relators

                                             Original Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice 2
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: June 30, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relators have filed a petition for writ of mandamus and motion for temporary relief. We

have the power to issue writs of mandamus when “agreeable to the principles of law regulating

those writs.” TEX. GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a

petition and record showing “the trial court abused its discretion and that no adequate appellate

remedy exists.” In re H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding)

(per curiam). Having reviewed the petition and the record, we conclude relators have not satisfied

this burden. Accordingly, we deny the petition and motion for temporary relief. See TEX. R. APP.

P. 52.8(a).

                                                         PER CURIAM


1
  This proceeding arises out of Cause No. 2020-CI-22591 pending in the 225th Judicial District Court, Bexar County,
Texas, the Honorable John D. Gabriel, Jr. presiding.
2
  Dissents to the denial without requesting a response.